Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,596,492. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and claims of ‘492 commonly recite a particle settling device and corresponding method of settling particles in a suspension, having 1st and 2nd or upper and lower conical portions with ports and a cylindrical portion with one or more stacks of cones located within the cyclone housing and the cones having a central opening formed by an apex of the cones, and corresponding methods of settling particles in a suspension with the settling device, to clarify the suspension, and recite common types of suspensions being clarified.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,576,399. Although the claims at issue are not identical, they are not patentably distinct from each other because the st and 2nd or upper and lower conical portions with ports and a cylindrical portion with one or more stacks of cones located within the cyclone housing and the cones having a central opening formed by an apex of the cones, and corresponding methods of settling particles in a suspension with the settling device, to clarify the suspension, and recite common types of suspensions being clarified.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In claim 16, the Markush group language is confusing since the selections of “organic or inorganic compounds” overlaps with various of the other selections which follow.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Osuna patent 2,307,154 in view of Bach patent 3,718,257 and Middlebeek et al patent 4,138,342. For independent claims 1 and 11, Osuna discloses: a settling device and a corresponding method of settling particles in a suspension, specifically for continuous clarification and decantation of sugar processing effluent (page 1, column 1, lines 1-38), in which liquid being purified of impurities flows upwardly, and “settling”of a mixture of liquid being clarified and particles forming “sludge” (page 2, column 1, lines 19-35), inherently including residual sugar particles suspended in effluent liquid resulting from crystallization and decoloring operations (page 3, column 1, lines 1-5), passing downwardly along trays 8 and particularly tray 9 to flow from outlets 12 (figure 1 and page 2, column 1, lines 11-28). The effluent being treated results from sugar refining operations concerning treatment with chemical agents inherently results in a residue of chemical agent particles in addition to residual sugar particles. The trays 8 and 9 are conical in shape and are thus deemed to constitute a stack of cones.
Osuna specifically discloses:
(a)    introducing the liquid suspension of the sugar and chemical treatment particles into a settling device which comprises a housing 1 having:
a first conical portion (lower portion 1 forming lower flocculation chamber 6, page 1, lines 48-53 and page 2, column 1, lines 5-10);

an intermediate cylindrical portion located between the first and second portions (forming a series of clarifying chambers 8, page 1, lines 48-53 and page 2, column 1, lines 5-10); 
at least one inlet 3 for the liquid suspension to enter the housing (page 1, column 2, line 55-page 2, column 1, line 1);
 a first outlet port 4 in the 1st portion for harvesting a clarified liquid (page 2, column 1, line 5); 
a second outlet port 16 in the 2nd portion for discharging a concentrated liquid suspension or sludge (page 2, column 1, lines 30-35); 
a stack of conical trays or cones located within the housing and occupying at least part of the intermediate cylindrical portion, each including a truncated upper central apex 9’ or 9’’, and an open base, with the truncated apex being substantially vertically oriented or axially aligned with the 1st lower outlet port 4 (figure 1 and page 2, column 1, lines 22-28);  
thus each cone of the stack of cones including (i) a truncated apex 9’, 9’’, 13, and (ii) a lower open base (figure 1), 
wherein the truncated apex of each cone is vertically aligned with and oriented toward both of the first portion and the second portion (figure 1), 
wherein the truncated apex of each cone defines a substantially central opening 9’, 9’’;

(c)    collecting the concentrated liquid suspension from the second port 16 (page 2, column 1, lines 30-35).
All of the claims differ from Osuna by requiring a sensor to measure a condition within the housing. Osuna is directed towards clarification and decantation of effluent resulting from manufacture of sugar (page 1, column 1, lines 1-38). Bach teaches a clarifier and settling tank, containing central cylindrical portion, and lower conical portion, containing a plurality of stacks of cones for effluent resulting from sugar product manufacture (column 1, lines 11-55 and figure 1), which can be also applied to clarification of any liquid containing suspended solids (column 4, line 65-column 5, line 2) thus is a linking reference. Middlebeek teaches gravitational segregation of water insoluble particles and other substances from water being treated in a reservoir (column 1, lines 5-16), such as one having a large cylindrical central portion 8 with stack of trays or cones 7, and narrowing or semi-conical lower 1st portion 4 defining compartment 5 and upper 2nd portion defining compartment 17, and which contains sensor 13 for determining an interface condition between clarified liquid and solids in the upper portion of the device (all shown in figure 8 and discussed at column 2, line 20-column 3, line 14 and column 4, lines 3-21). It would have been obvious to one of ordinary skill in the art of separating solid impurities including particles from liquid suspensions in clarification and settling or sedimentation systems using mechanisms to create floccules of lighter particles, and using conical, stacks of separating partitions or cones, to have modified the device to have included a sensor to measure an interface position within 
Osuna further discloses:
wherein an angle of inclination for a surface of a cone in the stack of cones is between about 30 degrees to about 60 degrees from vertical for claim 4 (figure 1);
wherein the at least one inlet is positioned below the stack of cones in the housing for claim 5 (figure 1, page 2, column 1, lines 1-4);
wherein the at least one inlet is associated with the upper second portion of the housing for claim 6 (air-communicating opening 29, page 2, column 1, lines 63-65); 
wherein the second outlet port is formed at an apex of a conical end of the second portion at a lowermost portion of the housing for claim 7 (outlet 4, page 2, column 1, lines 3-5);
Middlebeek specifically teaches: wherein each cone of the stack of cones is spaced from an interior surface of the housing for claim 8 (see figure 8, construction of stack of cones improving on the flow pattern of separated, clarified liquid of Osuna, by allowing a faster flow of clarified liquid upwards around the annular, outer portion of the chamber defined by the cylindrical intermediate portion of the device (see page 3, lines 1-9 of Middlebeek)
and wherein the sensor 13 is positioned in the upper second portion of the housing for claim 9 (page 3, column 1, lines 10-14). 
s 2, 12-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Osuna patent 2,307,154 in view of Bach patent 3,718,257 and Middlebeek et al patent 4,138,342, as applied to claims 1, 4-9 and 11 above, and further in view of Galliher et al PGPUBS Document US 2009/0035856. Claim 2 differs by requiring the sensor to be of a type operable to measure at least one of pH, dissolved oxygen (DO) and temperature in the housing.
Galliher teaches a system for separating particles and suspended solids from liquid dispersions in the fields of biochemistry and system employing bioreactors [0003-0006] and other upstream biochemical reactor and cell-culturing system components [0027-0037, etc.] , employing separation systems including settling devices for separating solids from liquids using gravity sedimentation [0166 -0172], with the separation system or device having sensors for detecting pH, levels of CO2, and levels of dissolved oxygen (DO) [0164-0168]. It would have been further obvious to one of ordinary skill in the art of separating solid impurities including particles from liquid suspensions in clarification and settling or sedimentation systems using mechanisms to create floccules of lighter particles, and using conical, stacks of separating partitions or cones, to have utilized the sedimentation or settling device to have included interface sensors for detecting levels of C02, DO and pH, as taught by Galliher, in order to effectively adapt the separating system for operation in the biochemical and pharmaceutical produce culturing, synthesis and concentration arts, allowing a greater measure of quality control and process control to optimize biochemical synthesis and culturing upstream of the settling separation device. 

Galliher specifically teaches the following liquid suspension materials of the liquid suspensions being treated for claims 12-17, 19 and 20:

the liquid suspension comprising microcarrier and microspherical beads and other members of the Markush group of claim 14 [0062];
the system employing removal of dead cells and introduction of nutrient medium, including sensor-controlled amounts of nutrient gases through ports of an integrated housing encompassing cell culturing and growth operations as well as separation, settling and sedimentation operations for claims 17, 19 and 20 [0078, 0082, 0148]; and
the system employing an upstream plastic, disposable bioreactor bag communicating with the settling device for claim 15 [0075, 0076, 0089]. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Osuna patent 2,307,154 in view of Bach patent 3,718,257 and Middlebeek et al patent 4,138,342, as applied to claims 1, 4-9 and 11 above, and further in view of Clarke patent 5,840,198. Osuna is silent as to materials of construction. Claim 3 differs by requiring housing and stack of cones to be of plastic construction. Clarke further discloses: the housing of a separation  device employing stack of cones being of any of a variety of materials, including plastic or steel metal for claims 2-4 (column 5, lines 7-9, and column 13, lines 30-38), with the obvious benefit of being easy to manufacture and being corrosion resistant.
It would have been additionally obvious to one of ordinary skill in the art of designing settling and clarification devices, to have also utilized the device of Clarke for such biotechnology applications such as separating cellular suspensions from . 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Clarke patent 5,840,198 in view of Osuna patent 2,307,154, as applied to claims 1-5, 7-9, 11, 14, 15, 19, 21, 22, 24 and 26 above, and further in view of Condon et al patent 6,146,891 and Mills PGPUBS Document US 2017/0090490. Claim 20 further differs from Clarke by requiring directing a liquid suspension from a plastic, disposable, bioreactor bag to the settling device. Condon teaches utilizing a gravity separation chamber or device having central cylindrical portion and end cyclonic portion for separating biochemical fluid mixtures or suspensions such as from a bioreactor (figure 1; column 2, lines 1-22 and column 3, lines 27-column 4, line 35). Mills specifically teaches directing a liquid suspension from a plastic, disposable, bioreactor bag to a gravitational clarification or settling device [0002, 0003 and 0008]. It would have been additionally obvious to one of ordinary skill in the art of designing settling and clarification devices, to have also utilized the device of Clarke for such biotechnology applications such as separating cellular suspensions from bioreactors, as taught by Condon and Mills, so as to effectively cultivate highly purified, purified cellular products for commercialization. 
	ALLOWABLE SUBJECT MATTER

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
02/12/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778